DETAILED ACTION
The office action is in response to application filed on 11-10-20. Claims 1-20 are pending in the application and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted filed before the mailing of a first Office action on the merits. The submission is in compliance with the provisions of 37 CFR 1.97(b) (3). Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-3, 5-6, 10-12, 14 and 18-19 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by US 2017 /0222542 to Adest et al. (“Adest”).
Regarding claim 1, Adest discloses a photovoltaic power system (fig. 2 and para; 0055), the method comprising: a) controlling (controller 306) a first current flowing (para; 0055, lines 13-14, When sufficient current is drawn (step 507), module 205, 405 begins normal operation) through a connection line (fig. 2, System 20) between an output terminal of a power conversion circuit (separate power converter 205) and an input terminal of an inversion circuit (204) according to a rapid shutdown signal (para; 0055, line 27, stop transferring power to its output includes (i-v)); and b) controlling operation states of said power conversion circuit coupled to a photovoltaic panel (para; 0055, discloses maintains safety mode operation and power, safety mode and normal mode is the maximum power point (MPP) tracking mode of converting DC power from its input to its output by maintain maximum power at its input) in accordance with said first current, such that a voltage on said connection line meets preset requirements (para; 0033, lines 27-32, MPPT loop of converter 205 locks the input voltage and current from each solar panel 101a-101d at its optimal power point, by varying one or more duty cycles of the switching conversion typically by pulse width modulation (PWM) in such a way that maximum power is extracted from each attached panel l01a-l01d).
Regarding claim 2, Adest discloses controlling said operation states of said power conversion circuit in accordance with said first current comprises controlling said power conversion circuit to transition to a first operation state (para; 0013, lines 26-30, Based on the signal,
the operation of the power module is varied from the safety mode of operation to a normal mode of operation for converting power of the DC power source from the input to the output of the power module) when said first current is less than a predetermined first value for a predetermined time (para; 0049 and fig. 4, a signal mechanism 420 and in the series configuration, the switch is opened (by the inverter) to cause the converter to shut down.  So, an open switch causes “said first current is less than a predetermined first value for a predetermined time” (an open switch makes the first current zero – and the zero has to exist for long enough to be sensed, thus it is a “predetermined time” and an off converter has its output voltage “decrease”), wherein an output voltage of said power conversion circuit decreases to a first preset value (an off converter has its output voltage “decrease”) in said first operation state (para; 0039, lines 2-6, exemplary DC-to-DC converter 205, according to a feature of the present invention. DC-to-DC converters are used to either step down or step up a DC voltage input to a higher or a lower DC voltage output, depending on the requirements of the output circuit).
Regarding claim 3, Adest discloses first preset value is a minimum output voltage of said power conversion circuit (an open switch makes the first current zero – and the zero has to exist for long enough to be sensed, thus it is a “predetermined time”).
Regarding claim 5, Adest discloses said controlling said first current based on said rapid shutdown signal (para; 0055, line 27, stop transferring power to its output includes (i-v)) comprises controlling said inversion circuit to transition to a first inversion state (para; 0055, lines 13-14, When sufficient current is drawn (step 507), module 205, 405 begins normal operation) when said rapid shutdown signal is active (para; 0055, line 27, stop transferring power to its output includes (i-v)), wherein said inversion circuit is out of operation in said first inversion state, such that said first current decreases to zero(an open switch makes the first current zero – and the zero has to exist for long enough to be sensed, thus it is a “predetermined time”.
Regarding claim 6, Adest discloses said controlling said first current based on said rapid shutdown signal (para; 0055, line 27, stop transferring power to its output includes (i-v)) comprises controlling said first current to be greater than a predetermined first value when both said rapid shutdown signal and an inversion circuit startup signal are inactive (para; 0056, lines 3-8, step 601, inverter 104 is off or inverter 204 is on standby, and not converting power to its output. In decision 
Regarding claim 10, Adest discloses a) an inversion circuit (204) configured to be controlled to regulate a first current (para; 0055, lines 13-14, When sufficient current is drawn (step 507), module 205, 405 begins normal operation) of an input line  (fig. 2, 20) of said inversion circuit; and b) at least one power conversion circuit coupled in series (205a-205d) with said input line, and being configured to transition among different operation states according to said first current (paras; 0051-53, discloses safety mode, or normal mode output current and/or voltage).
Regarding claim 11, Adest discloses said power conversion circuit is configured to transition to a first operation state (para; 0013, lines 26-30, Based on the signal, the operation of the power module is varied from the safety mode of operation to a normal mode of operation for converting power of the DC power source from the input to the output of the power module) when said first current is less than (para; 0049 and fig. 4, a signal mechanism 420 and in the series configuration, the switch is opened (by the inverter) to cause the converter to shut down.  So, an open switch causes “said first current is less than a predetermined first value for a predetermined time” (an open switch makes the first current zero – and the zero has to exist for long enough to be sensed, thus it is a “predetermined time” and an off converter has its output voltage “decrease”)a predetermined first 
Regarding claim 12, Adest discloses said first preset value is configured as a minimum output voltage of said power conversion circuit (para; 0039, lines 2-6, exemplary DC-to-DC converter 205, according to a feature of the present invention. DC-to-DC converters are used to either step down or step up a DC voltage input to a higher or a lower DC voltage output, depending on the requirements of the output circuit).
Regarding claim 14, Adest discloses said inversion circuit is configured to transition to a first inversion state (para; 0055, lines 13-14, When sufficient current 
Regarding claim 18, Adest discloses a power conversion circuit (separate power converter 205) coupled to a photovoltaic panel (para; 0055, discloses maintains safety mode operation and power, safety mode and normal mode is the maximum power point (MPP) tracking mode of converting DC power from its input to its output by maintain maximum power at its input) of a photovoltaic power system, the power conversion circuit comprising: a) a power stage circuit (solar panel 101 together with its associated power converter circuit 205 forms a power generating element 222); b) a control circuit (306) configured to control operation states of said power conversion circuit in accordance with a first current (para; 0055, lines 13-14, When sufficient current is drawn (step 507), module 205, 405 begins normal operation) of an output line of said power conversion circuit; c) wherein said control circuit is configured to control said power conversion circuit to switch to a first operation state (paras; 0051-53, discloses safety mode, or normal mode output current and/or voltage) when said first current is less than 
Regarding claim 19, Adest discloses said control circuit is configured to control said power conversion circuit to switch to a second operation state (para; .
Allowable Subject Matter
With respect to dependent claim 4, the claims in the application are deemed to be directed to a nonobvious improvement over the prior art of record, particularly Adest et al. (2017 /0222542) distributed power system including multiple DC power sources and multiple power modules. The power modules include inputs coupled respectively to the DC power sources and outputs coupled in series to form a serial string. An inverter is coupled to the serial string. The inverter converts power input from the serial string to output power. A signaling mechanism between the inverter and the power module.
The primary reason for allowance of the claims is the inclusion of the particular claimed components in addition to said particular interconnection and claimed 
With respect to dependent claim 7, the claims in the application are deemed to be directed to a nonobvious improvement over the prior art of record, particularly Adest et al. (2017 /0222542) distributed power system including multiple DC power sources and multiple power modules. The power modules include inputs coupled respectively to the DC power sources and outputs coupled in series to form a serial string. An inverter is coupled to the serial string. The inverter converts power input from the serial string to output power. A signaling mechanism between the inverter and the power module.
The primary reason for allowance of the claims is the inclusion of the particular claimed components in addition to said particular interconnection and claimed functionality including wherein said controlling said first current to be greater than said predetermined first value comprises: a) controlling said inversion circuit to transition to a second inversion state; and b) controlling said inversion circuit to 
With respect to dependent claim 8, the claims in the application are deemed to be directed to a nonobvious improvement over the prior art of record, particularly Adest et al. (2017 /0222542) distributed power system including multiple DC power sources and multiple power modules. The power modules include inputs coupled respectively to the DC power sources and outputs coupled in series to form a serial string. An inverter is coupled to the serial string. The inverter converts power input from the serial string to output power. A signaling mechanism between the inverter and the power module.
The primary reason for allowance of the claims is the inclusion of the particular claimed components in addition to said particular interconnection and claimed functionality including wherein said controlling said first current to be greater than said predetermined first value comprises controlling a current generating circuit coupled to said connection line to generate an extra current, such that said first current is greater than said predetermined first value.
With respect to dependent claim 9, the claims in the application are deemed to be directed to a nonobvious improvement over the prior art of record, particularly Adest et al. (2017 /0222542) distributed power system including multiple DC power sources and multiple power modules. The power modules 
The primary reason for allowance of the claims is the inclusion of the particular claimed components in addition to said particular interconnection and claimed functionality including controlling said inversion circuit to transition to a third inversion state when an inversion circuit startup signal is active, wherein said inversion circuit provides power to AC side and said first current is greater than a predetermined first value in said third inversion state.
With respect to dependent claim 13, the claims in the application are deemed to be directed to a nonobvious improvement over the prior art of record, particularly Adest et al. (2017 /0222542) distributed power system including multiple DC power sources and multiple power modules. The power modules include inputs coupled respectively to the DC power sources and outputs coupled in series to form a serial string. An inverter is coupled to the serial string. The inverter converts power input from the serial string to output power. A signaling mechanism between the inverter and the power module.
The primary reason for allowance of the claims is the inclusion of the particular claimed components in addition to said particular interconnection and claimed 
With respect to dependent claim 15, the claims in the application are deemed to be directed to a nonobvious improvement over the prior art of record, particularly Adest et al. (2017 /0222542) distributed power system including multiple DC power sources and multiple power modules. The power modules include inputs coupled respectively to the DC power sources and outputs coupled in series to form a serial string. An inverter is coupled to the serial string. The inverter converts power input from the serial string to output power. A signaling mechanism between the inverter and the power module.
The primary reason for allowance of the claims is the inclusion of the particular claimed components in addition to said particular interconnection and claimed functionality including wherein said inversion circuit is controlled to transition to a second inversion state when a rapid shutdown signal and an inversion circuit startup signal are inactive, wherein said inversion circuit is controlled to sink said 
With respect to dependent claim 16, the claims in the application are deemed to be directed to a nonobvious improvement over the prior art of record, particularly Adest et al. (2017 /0222542) distributed power system including multiple DC power sources and multiple power modules. The power modules include inputs coupled respectively to the DC power sources and outputs coupled in series to form a serial string. An inverter is coupled to the serial string. The inverter converts power input from the serial string to output power. A signaling mechanism between the inverter and the power module.
The primary reason for allowance of the claims is the inclusion of the particular claimed components in addition to said particular interconnection and claimed functionality including a current generating circuit coupled to said input line, and being configured to generate an extra current when a rapid shutdown signal and an inversion circuit startup signal are inactive, such that said first current is greater than said predetermined first value.
With respect to dependent claim 17, the claims in the application are deemed to be directed to a nonobvious improvement over the prior art of record, particularly Adest et al. (2017 /0222542) distributed power system including 
The primary reason for allowance of the claims is the inclusion of the particular claimed components in addition to said particular interconnection and claimed functionality including wherein said inversion circuit is configured to transition to a third inversion state when an inversion circuit startup signal is active, wherein said inversion circuit provides power to AC side and said first current is greater than a predetermined first value in said third inversion state.
With respect to dependent claim 20, the claims in the application are deemed to be directed to a nonobvious improvement over the prior art of record, particularly Adest et al. (2017 /0222542) distributed power system including multiple DC power sources and multiple power modules. The power modules include inputs coupled respectively to the DC power sources and outputs coupled in series to form a serial string. An inverter is coupled to the serial string. The inverter converts power input from the serial string to output power. A signaling mechanism between the inverter and the power module.

Response to Arguments
Applicants' arguments filed 11-10-20 have been fully considered but they are not persuasive.
The applicant stated that “Adest does not disclose or suggest controlling operation states of the power conversion circuit coupled to a photovoltaic panel in accordance with the first current”.
The examiner respectfully disagree. Adest discloses Controller controls both the buck converter and the boost converter and determines whether a buck or a boost operation is to be performed the power module may include a detection mechanism wherein during operation of the distributed power system, the detection mechanism detects a signal from the inverter. Based on the signal, the operation of the power  signal from the inverter is preferably monitored and upon detecting the signal from the inverter, the power input to the inverter is increased by operating the power module in a normal mode of operation for converting power of the DC power source from the input to the output of the power module. The electrical power converter converts input power to output power by monitoring and controlling the input power at a maximum power level (See Adest, fig. 3 and para; 0039-0042).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAYAS G YESHAW whose telephone number is (571)270-1959.  The examiner can normally be reached on Mon-Sat 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/ESAYAS G YESHAW/Examiner, Art Unit 2836